DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species I(a), claims 1-5, 7-12, and 23 in the reply filed on 4/4/22 is acknowledged.  The traversal is on the ground(s) that no statement is made regarding the patentable distinctness of the species, but it is
noted that for restriction to be proper, there must be a patentable difference between the species as claimed. MPEP § 808.01 {a). The burden is on the examiner to provide reasons and/or examples to support any conclusion in regard to patentable distinction. MPEP § 803.  The office action provided no sufficient reason or examples to support a conclusion that the species are indeed patentably distinct.  The Restriction Requirement is also traversed on the ground that unity of invention does exist between Groups I to IV because there is a technical relationship that involves the same special technical feature. It is this technical feature that defines the contribution which each of the groups, taken as a whole, makes over the prior art.  This is not found persuasive because as stated in the restriction requirement on 2/7/22, Group I-IV lack unity of invention because the special technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sonntag et al.  Sonntag discloses an electrode composition comprising ethylene-ethyl acrylate (polymeric binder) that is heat-treated to form a modified polyolefin that inherently has a mass content of oxygen atoms between 2% and 10%.  Since no evidence has been provided by the Applicant to dispute this contention, the Office maintains that Group I-IV does lack unity of invention.  With respect to the Species restriction of Group I, the mutually exclusive characteristic of Species I(a) is a homopolymer of an aliphatic monoolefin and the mutually exclusive characteristic of Species I(b) is a copolymer of two aliphatic monoolefin.  In addition, these species are not obvious variants of each other based on the current record.  For example, a homopolymer of polyethylene is patentably distinct from an ethylene-octene copolymer.  Claims 6, 12-22, and 24-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II-IV and Species I(b), there being no allowable generic or linking claim.  The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/7/20 was filed on 4/7/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
	The drawings filed on 4/7/20 are accepted by the examiner.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-10, and 12 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sonntag et al (US 2016/0340476).
Regarding claims 1-4, 7, and 12, Sonntag et al discloses a cathode composition comprising: an active material; a conductive filler such as carbon black (electrically conductive filler); and a polymeric binder such as ethylene-ethyl acrylate (two aliphatic olefins that has a mass content of units derived from ethylene of greater than 50% / not crosslinked) that is heat treated to form a modified polyolefin that inherently incorporates CO and OH oxygenated groups comprising C=O and C-O bonds and -OH bonds and has a mass content of oxygen atoms between 2% and 10% or 3% and 7%; wherein the cathode composition is an electrode composition for a lithium-ion battery; wherein the cathode composition comprises 90% by weight of active material, 5% by weight of polymeric binder, and 5% by weight of conductive filler; wherein examples of the cathode active material includes LiNi1/3Mn1/3Co1/3O4 and examples of the conductive filler includes carbon black, graphite, carbon fibers, carbon nanotubes, and graphene; wherein an anode active material comprising graphite is well known in the art and conventional ([0036]-[0041],[0049],[0050] and Example 4).
Regarding claims 8-10, It is noted that the instant claims are being construed as product-by-process and that the product itself does not depend on the process of making it.  Accordingly, in a product-by-process claim, the patentability of a product does not depend on its method of production.  In that, it is further noted that the product in the instant claims are the same as or obvious over the product of the prior art.  However, if the claim is not anticipated, the claim is obvious as it has been held similar products claimed in product-by-process limitations are obvious (In re Brown 173 USPQ 685 and In re Fessman 180 USPQ 324, See MPEP 2113: Product-by-Process claims).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chia et al (US 2005/0266310).
	Regarding claims 1-5, 7, 11, and 23, Chia et al discloses a positive electrode precursor sheet (composition) comprising: a transition metal chalcogenide active material; a conductive carbon black (electrically conductive filler); and a polymer binder comprising an oxidized polymer (modified polyolefin) comprising a polymer backbone (apolar aliphatic polyolefin) modified with one or more functional groups such as carboxylic group (CO oxygenated group comprising C=O and C-O bonds) and hydroxyl group (OH oxygenated group comprising -OH bonds); wherein the oxidized polymer has a minimum oxygen content of 1 atom%; wherein the positive electrode precursor sheet is an electrode composition for a lithium-ion battery; wherein examples of the polymer backbone include PE (polyethylene) and PP (polypropylene) (thermoplastic homopolymer of an aliphatic monoolefin) which are not crosslinked; wherein polyethylene has a mass content of units derived from ethylene that is 100% ([0010],[0011],[0014].    
	However, Chia et al does not expressly teach a modified polyolefin having a mass content of oxygen atoms inclusively between 2% and 10% (claim 1); wherein the modified polyolefin having a mass content of oxygen atoms inclusively between 3% and 7% (claim 2).  
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Chia oxidized polymer to include a mass content of oxygen atoms inclusively between 2% and 10% or a mass content of oxygen atoms inclusively between 3% and 7% because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  The oxygen content of the oxidized polymer is a result effective variable of optimizing the increase in loading level of the active material, thereby improving the robustness of the formulation and ultimately increasing the energy density of the battery cell ([0022]).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).
	Regarding claims 8-10, it is noted that the instant claims are being construed as product-by-process and that the product itself does not depend on the process of making it.  Accordingly, in a product-by-process claim, the patentability of a product does not depend on its method of production.  Therefore, the claims are obvious as it has been held similar products claimed in product-by-process limitations are obvious (In re Brown 173 USPQ 685 and In re Fessman 180 USPQ 324, See MPEP 2113: Product-by-Process claims).
	Regarding claim 12, Chia et al also disclose a negative electrode precursor sheet comprises 60-80 wt% of active material, 6-14 wt% of polymeric binder and up to 6 wt% of conductive carbon black; wherein the active material may a negative electrode active material such as graphite, or a positive electrode active material such as transition metal chalcogenide including nickel, cobalt, and manganese ([0018]).
	However, Chia et al does not expressly teach active material in a mass fraction of greater than 85%, polymeric binder in a mass fraction of less than 5%, and electrically conductive filler in a mass fraction of between 1% and 8%.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Chia electrode to include active material in a mass fraction of greater than 85%, polymeric binder in a mass fraction of less than 5%, and electrically conductive filler in a mass fraction of between 1% and 8% because changes in proportion was held to have been obvious (In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).  There is no evidence of criticality of the claimed mass fraction of active material, polymeric binder, and electrically conductive filler.
	
Claims 5, 11, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sonntag et al (US 2016/0340476) in view of Chia et al (US 2005/0266310).  The Sonntag reference is applied to claims 1 and 4 for reasons stated above.
	However, Sonntag et al does not expressly teach an apolar polyolefin that is a linear or branched nonhalogenated thermoplastic or elastomeric homopolymer of an aliphatic monoolefin (claim 5); wherein the polymeric binder is not crosslinked and consists of the modified polyolefin (claim 11); wherein the apolar aliphatic polyolefin is a thermoplastic homopolymer selected from a polyethylene, a polypropylene, poly(1-butenes) and a polymethylpentene, or an elastomeric homopolymer, which is a polyisobutylene (claim 23).
Chia et al discloses examples of the polymer backbone include PE (polyethylene) and PP (polypropylene) (thermoplastic homopolymer of an aliphatic monoolefin); wherein polyethylene has a mass content of units derived from ethylene that is 100%; wherein polyethylene is not crosslinked ([0010],[0011],[0014].    
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Chia et al indicates that polyethylene or polypropylene is a suitable material for use as a polymeric binder.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use polyethylene or polypropylene.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729